Citation Nr: 0415300	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  94-20 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for additional right wrist and hand 
disability as a result of hospitalization or surgical or 
medical treatment by the Department of Veterans Affairs from 
September 1949 to March 1950.


REPRESENTATION

Appellant represented by:	Jason T. Barbeau, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1995 by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The Board notes that a rating decision in March 1988 denied 
entitlement to compensation for right hand disability under 
the provisions of 38 U.S.C.A. § 351 (now § 1151).  The 
veteran did not file a timely notice of disagreement with 
that RO decision, which, consequently, became final.  See 
38 U.S.C.A. § 7105.  Thereafter, the veteran submitted 
additional evidence in an attempt to reopen his claim, and 
the current appeal ensued.

By a decision dated August 6, 2002, the Board denied the 
veteran's appeal.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court), which, in a January 2004 Order, vacated the Board's 
August 6, 2002, decision and remanded the matter to the Board 
for compliance with the Veterans Claims Assistance Act of 
2000.

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran and his representative if further action is required 
on their part. 




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In Pelegrini v. Principi, 17 Vet. App. 
412 (2004), the Court discussed four notice elements:  
 
	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide;
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. 

In its January 2004 Order in this case, the Court found that 
VA has not yet fully complied with the duty to notify and 
duty to assist provisions of the VCAA.  Therefore, further 
notification and development action is required.

With regard to the VA's duty to notify, this case will be 
remanded so that the RO may fulfill that duty pursuant to the 
VCAA and its implementing regulations.

With regard to the duty to assist, the Court found that VA 
must comply with the provisions of 38 C.F.R. § 3.159 (2003) 
with regard to an attempt to obtain copies of records of 
treatment of the veteran at the VA Medical Center (VAMC) in 
Dallas, Texas, as an inpatient from September 1949 to October 
1949 and as an outpatient from October 1949 to March 1950, 
and this case will also be remanded for that purpose.

38 C.F.R. § 3.159(c) (2003) provides that, upon receipt of a 
substantially complete application for benefits, VA will make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  In addition, VA will give 
the assistance described in paragraph (c)(2) to an individual 
attempting to reopen a finally decided claim.  VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency.  These records include 
medical and other records from VA medical facilities.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department or agency advises VA that the requested 
records do not exist or the custodian does not have them.  
See 38 C.F.R. § 3.159(c)(2) (2003).  

Under the circumstances, this case is REMANDED for the 
following:

1. The RO should send the veteran a 
letter which complies with the 
notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  The RO should specifically 
advise the veteran of the evidence 
considered and the reasons and bases 
for the denial of his claim, and then 
inform him of the nature of evidence 
necessary to reopen his claim, what 
evidence, if any, VA will request on 
his behalf, and what evidence he is 
requested to provide.  The RO should 
invite him to submit any evidence in 
his possession which is potentially 
probative of his claim.  

2. The RO should take appropriate 
steps to obtain any pertinent 
evidence and information identified 
but not provided by the veteran.  If 
the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and request him to submit the 
outstanding evidence.  

3. The RO should request that the 
VAMC in Dallas, Texas, or any federal 
records facility to which the records 
may have been retired, provide copies 
of the records of treatment of the 
veteran at that facility as an 
inpatient from September 1949 to 
October 1949 and as an outpatient 
from October 1949 to March 1950.  The 
RO must comply with 38 C.F.R. 
§ 3.159(c)(2) (2003) in regard to 
this request for records from a 
federal department.  

4. VA should then review the claims 
file and undertake any additional 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, 5103A and its implementing 
regulations, consistent with all 
governing legal authority.  

5. Then, the RO should readjudicate 
the claim based on consideration of 
the entire evidence of record.  If 
the benefit sought on appeal is not 
granted to the appellant's 
satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case 
and afforded the appropriate period 
of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michael A. Pappas
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




